Case: 20-1343   Document: 00117692147
      Case 1:19-cv-00083-LEW            Page:
                              Document 59     1 01/13/21
                                           Filed  Date Filed:
                                                          Page01/13/2021  Entry#:ID:
                                                                1 of 18 PageID       6394500
                                                                                   695




                   United States Court of Appeals
                                For the First Circuit


      No. 20-1343

          JESSICA FAGRE, as personal representative of the Estate of
                              Ambroshia E. Fagre,

                                 Plaintiff, Appellant,

                                            v.

                                JEFFREY PARKS, Trooper,

                                 Defendant, Appellee,

          MARK BROWN, Chief of Police; SCOTT W. IRELAND, Lieutenant,

                                       Defendants.


                   APPEAL FROM THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE

                    [Hon. Lance E. Walker, U.S. District Judge]


                                          Before

                         Lynch and Barron, Circuit Judges,
                          and Burroughs,* District Judge.


           Hunter J. Tzovarras, with whom Pelletier Faircloth & Braccio
      LLC was on brief, for appellant.
           Jonathan R. Bolton, Assistant Attorney General of the State
      of Maine, with whom Aaron M. Frey, Attorney General of the State
      of Maine, was on brief, for appellee.




            *   Of the District of Massachusetts, sitting by designation.
Case: 20-1343   Document: 00117692147
      Case 1:19-cv-00083-LEW            Page:
                              Document 59     2 01/13/21
                                           Filed  Date Filed:
                                                          Page01/13/2021  Entry#:ID:
                                                                2 of 18 PageID       6394500
                                                                                   696




                                    January 13, 2021
Case: 20-1343   Document: 00117692147
      Case 1:19-cv-00083-LEW            Page:
                              Document 59     3 01/13/21
                                           Filed  Date Filed:
                                                          Page01/13/2021  Entry#:ID:
                                                                3 of 18 PageID       6394500
                                                                                   697



                  LYNCH, Circuit Judge.           The plaintiff, Jessica Fagre

      ("Fagre"), acting as the personal representative of the estate of

      Ambroshia Fagre ("Amber"), appeals from the district court's March

      5, 2020 order granting summary judgment on claims related to

      Amber's death on February 10, 2017. Fagre argues that the district

      court erred because the defendant, Trooper Jeffrey Parks, violated

      Amber's rights under the United States and Maine Constitutions

      when he unintentionally shot and killed her and was not entitled

      to   qualified    immunity.      She   also   argues   that   Trooper    Parks

      committed state law torts against Amber and was not entitled to

      tort immunity.     We affirm.

                                         I. Facts

                  On February 10, 2017, at around 4:00 PM, Lieutenant Scott

      Ireland of the Maine State Police responded to a report of a

      suspicious vehicle in his neighborhood in Vassalboro, Maine.                He

      arrived at the scene and found Amber Fagre asleep in the passenger

      seat of a running Dodge Durango.         He said he saw footprints in the

      snow leading from the Durango to a nearby home.            He woke Amber up

      and questioned her.       He said she appeared confused and was either

      unwilling or unable to explain why she was there or where the

      driver of the Durango had gone.          Lt. Ireland believed that Amber

      and the Durango's driver were breaking into homes.               He reported

      what he had found over the police radio.




                                          - 3 -
Case: 20-1343   Document: 00117692147
      Case 1:19-cv-00083-LEW            Page:
                              Document 59     4 01/13/21
                                           Filed  Date Filed:
                                                          Page01/13/2021  Entry#:ID:
                                                                4 of 18 PageID       6394500
                                                                                   698



                  Lt. Ireland continued to question Amber.            She admitted

      that the Durango's driver was breaking into homes.            The footprints

      in the snow led to the home of Richard Browne.             Lt. Ireland made

      a series of phone calls to determine if Browne was safe.                    He

      learned from one of Browne's relatives that someone had broken

      into Browne's home, held him at gunpoint, tied him up, held him in

      the basement, and ransacked his house.              The attacker had also

      stolen Browne's pickup truck. Lt. Ireland reported this additional

      information over the radio and requested that all available units

      report to the scene.

                  In response, Sergeant Galen Estes arrived at the scene

      in his cruiser.       Lt. Ireland then left to check on Browne, who

      confirmed that he had been attacked and gave a description of his

      attacker.     Vassalboro Police Chief Mark Brown, followed later by

      Trooper Jeffrey Parks, joined Sgt. Estes at the Durango in separate

      vehicles.

                  When Trooper Parks, appellee here, arrived, he saw Chief

      Brown talking to someone in the Durango.            He did not look at the

      person in the car but said he assumed it was the female suspect

      Lt. Ireland had described over the radio.          Trooper Parks then left

      the scene to meet Lt. Ireland.         At some point after Trooper Parks

      left, Sgt. Estes moved his cruiser away from the scene.

                  Lt. Ireland met Trooper Parks and told him to conduct

      safety checks of nearby residences.          Lt. Ireland then returned to


                                          - 4 -
Case: 20-1343   Document: 00117692147
      Case 1:19-cv-00083-LEW            Page:
                              Document 59     5 01/13/21
                                           Filed  Date Filed:
                                                          Page01/13/2021  Entry#:ID:
                                                                5 of 18 PageID       6394500
                                                                                   699



      the Durango to join Sgt. Estes and Chief Brown.           After he arrived,

      he heard over the radio that another officer had located Browne's

      stolen truck.        Immediately thereafter, he received a call from

      Kate Pineau.        Pineau said that the armed suspect was in front of

      her house, which was about two tenths of a mile from the Durango.

      Lt. Ireland and Sgt. Estes left the scene to investigate.                  Lt.

      Ireland drove his police cruiser and Sgt. Estes took Chief Brown's

      vehicle. Chief Brown stayed with Amber and the Durango. No police

      vehicles remained at the scene.

                   Lt.    Ireland   and   Sgt.   Estes    arrived   at   the   Pineau

      residence.         There, they found footprints.         They followed the

      footprints and eventually saw the suspect.            Lt. Ireland said that

      he realized that the suspect was heading back to the Durango.               He

      told Sgt. Estes to warn Chief Brown over the radio, which he did.

      Lt. Ireland then headed back to the Durango.

                   After receiving Sgt. Estes's warning, Chief Brown saw

      the suspect running toward him.            He said the suspect appeared to

      have a gun.        Chief Brown identified himself as a police officer

      and ordered the suspect to drop his gun.               He said the suspect

      ignored the order, ran to the passenger side of the Durango, and

      raised his right arm toward Chief Brown.               Chief Brown said he

      believed his life was in danger and that the suspect was going to

      shoot at him.       He fired at the suspect.       He then took cover behind




                                           - 5 -
Case: 20-1343   Document: 00117692147
      Case 1:19-cv-00083-LEW            Page:
                              Document 59     6 01/13/21
                                           Filed  Date Filed:
                                                          Page01/13/2021  Entry#:ID:
                                                                6 of 18 PageID       6394500
                                                                                   700



      a snowbank on the driver side of the Durango.             Chief Brown heard

      the suspect fire at least one shot and returned fire.

                  The suspect got into the Durango and began driving.

      Amber was still in the passenger seat.           Chief Brown said that he

      feared the suspect intended to fire on him again.                He fired at

      least two additional shots at the driver-side door of the Durango,

      aiming for the driver.         All parties agree that, had Amber been

      sitting upright in the passenger seat, she likely would have been

      hit by one of Chief Brown's bullets.          The parties have stipulated

      that none of Chief Brown's shots hit Amber.

                  Meanwhile, Trooper Parks had heard over the radio that

      Lt. Ireland saw the suspect heading back to the Durango.             He drove

      his police cruiser back to where the Durango had been.                 It had

      been approximately seventeen minutes since Trooper Parks had last

      been at the scene.       Both police vehicles he had previously seen

      there were gone.        As he approached, he said he heard multiple

      gunshots near the Durango.       He said he saw someone crouched behind

      a snowbank and movement outside of the Durango.            He concluded that

      the suspect and the police were exchanging fire.               He parked his

      cruiser in the middle of the road, approximately twenty-five yards

      from the Durango.      He got out and took cover behind his car.

                  Trooper Parks said he saw the Durango start driving

      toward him.     The car was accelerating rapidly, and Trooper Parks

      said that from the engine noise he believed that the driver had


                                          - 6 -
Case: 20-1343   Document: 00117692147
      Case 1:19-cv-00083-LEW            Page:
                              Document 59     7 01/13/21
                                           Filed  Date Filed:
                                                          Page01/13/2021  Entry#:ID:
                                                                7 of 18 PageID       6394500
                                                                                   701



      pushed the gas pedal to the floor.             The road was too narrow for

      the Durango to pass Trooper Parks's cruiser without hitting a

      snowbank, so Trooper Parks concluded that the driver intended to

      ram his car.      Trooper Parks quickly moved away from his cruiser

      and climbed on top of a snowbank.         He said that it was a sunny day

      and that there was plenty of light outside.             He said that, from

      the snowbank, he could see directly into the Durango and that

      nothing obstructed his view.        He said that he saw only the driver

      and that the passenger seat appeared to be empty.

                  The   Durango    continued    to    accelerate   toward   Trooper

      Parks's car.       Trooper Parks said he believed his life was in

      immediate danger.      He fired several shots into the Durango as it

      passed within a couple feet of him and collided with his police

      cruiser.    He said he aimed all of his shots at the driver and that

      he intended to stop the driver from using deadly force against

      him.    The Durango crashed into Trooper Parks's cruiser, missing

      him by a few feet.        The force of the impact pushed his cruiser

      about fifty feet down the road.

                  Lt. Ireland then arrived back at the scene.            He said he

      had heard the gunshots but did not witness the crash.             He saw that

      the Durango had crashed into Trooper Parks's cruiser.             Lt. Ireland

      began to approach the Durango on foot.           Once he was within fifteen

      or twenty yards of the Durango, he said that he could see the

      driver and that the driver appeared to have something in his hand.


                                          - 7 -
Case: 20-1343   Document: 00117692147
      Case 1:19-cv-00083-LEW            Page:
                              Document 59     8 01/13/21
                                           Filed  Date Filed:
                                                          Page01/13/2021  Entry#:ID:
                                                                8 of 18 PageID       6394500
                                                                                   702



      The driver had his hand out of the driver-side window. Lt. Ireland

      identified himself as a state police officer and told the driver

      to show him both of his hands.          Instead of complying, the driver

      put his arm back in the car, looked back over his shoulder at Lt.

      Ireland, then looked at his lap and the Durango's center console

      before looking back at Lt. Ireland.           Lt. Ireland fired one shot,

      killing the driver.

                  The police then approached the Durango and found Amber

      slumped across the center console of the car with her head under

      the driver's arm.         An autopsy revealed that a single bullet,

      stipulated to have been fired by Trooper Parks, had passed through

      her right shoulder and head, killing her.           The parties agree that

      the trajectory of the bullet makes it extremely unlikely that Amber

      had been sitting upright in the Durango when she was shot.

                                II. Procedural History

                  Fagre, as the personal representative of Amber's estate,

      filed suit against Trooper Parks, Lt. Ireland, and Chief Brown.

      Her complaint alleged: (1) use of excessive force against Amber in

      violation of the Fourth and Fourteenth Amendments under 42 U.S.C.

      § 1983; (2) use of excessive force against Amber in violation of

      Article 1, § 5 of the Maine Constitution under the Maine Civil

      Rights Act ("MCRA"), Me. Stat. tit. 5, § 4682; (3) failure to

      protect Amber in violation of the Fourteenth Amendment under 42




                                          - 8 -
Case: 20-1343   Document: 00117692147
      Case 1:19-cv-00083-LEW            Page:
                              Document 59     9 01/13/21
                                           Filed  Date Filed:
                                                          Page01/13/2021  Entry#:ID:
                                                                9 of 18 PageID       6394500
                                                                                   703



      U.S.C.    §    1983;   (4)   negligence    under   Maine   state    law;   and

      (5) wrongful death under Maine state law.

                    The district court dismissed all of the claims against

      Chief Brown and Lt. Ireland, which Fagre does not appeal.                After

      discovery, the district court granted Trooper Parks's motion for

      summary judgment.         Fagre v. Parks, No. 19-CV-00083, 2020 WL

      1066977, at *7 (D. Me. Mar. 5, 2020).         As to Fagre's § 1983 claim,1

      the court held that Trooper Parks had not violated Amber's Fourth

      Amendment rights and was entitled to judgment as a matter of law.

      It added that, even if Trooper Parks had seized Amber in violation

      of the Fourth Amendment, he would be entitled to qualified immunity

      from § 1983 liability.        The district court also granted summary

      judgment for Trooper Parks on the MCRA § 4682 claim because the

      protections of Article 1, § 5 of the Maine Constitution are

      coextensive with those of the Fourth Amendment.            State v. Martin,

      120 A.3d 113, 118 n.2 (Me. 2015).           On the remaining claims, the

      court held that Trooper Parks's discretionary use of force was

      reasonable and that the Maine Tort Claims Act ("MTCA"), Me. Stat.

      tit. 14, § 8111(1), shielded him from tort liability.

                    Fagre appeals from the district court's grant of summary

      judgment.



            1   The district court did not address Fagre's other § 1983
      claim that Trooper Parks failed to protect Amber because, after
      discovery, Fagre agreed not to pursue it.


                                          - 9 -
Case: 20-1343   Document: 00117692147
      Case 1:19-cv-00083-LEW            Page:
                              Document 59     1001/13/21
                                           Filed   Date Filed:
                                                         Page01/13/2021   Entry#:ID:
                                                               10 of 18 PageID       6394500
                                                                                   704



                                      III. Analysis

                    We review a grant of summary judgment de novo.              See,

       e.g., Irish v. Fowler, 979 F.3d 65, 73 (1st Cir. 2020).              We read

       the facts in the light most favorable to the non-moving party --

       here, Fagre -- and make all reasonable inferences in her favor.

       Id.

       A. Federal Claim

                    Fagre says that the district court erred in three ways

       when it granted Trooper Parks's motion for summary judgment on her

       § 1983 claim.     First, she argues that the district court erred by

       holding that Trooper Parks did not seize Amber under the Fourth

       Amendment.     Next, Fagre argues that the district court erred in

       concluding that Trooper Parks's use of force was objectively

       reasonable.    Finally, she says that the court erred by concluding

       that Trooper Parks was entitled to qualified immunity.               We hold

       that, on these facts, there was no Fourth Amendment violation

       because Trooper Parks's use of force was objectively reasonable.

       Further, the district court correctly concluded that Trooper Parks

       was entitled to qualified immunity.

                    Plaintiffs   whose    constitutional      rights    have    been

       violated by someone acting under the color of state law can recover

       damages under 42 U.S.C. § 1983. See Cruz–Erazo v. Rivera–Montañez,

       212 F.3d 617, 621 (1st Cir. 2000).          Fagre says that Trooper Parks

       used excessive force against Amber, which violated her Fourth


                                          - 10 -
Case: 20-1343   Document: 00117692147
      Case 1:19-cv-00083-LEW            Page:
                              Document 59     1101/13/21
                                           Filed   Date Filed:
                                                         Page01/13/2021   Entry#:ID:
                                                               11 of 18 PageID       6394500
                                                                                   705



       Amendment right to be free from an unreasonable seizure.              See U.S.

       Const. amend. IV. To avoid summary judgment, she must allege facts

       showing     that    Trooper    Parks   (1)   seized   Amber   and   (2) did    so

       unreasonably.       See Brower v. County of Inyo, 489 U.S. 593, 599

       (1989) ("'Seizure' alone is not enough for § 1983 liability; the

       seizure must be 'unreasonable.'"); see also Plumhoff v. Rickard,

       572 U.S. 765, 774 (2014) ("A claim that law-enforcement officers

       used excessive force to effect a seizure is governed by the Fourth

       Amendment's 'reasonableness' standard.").

                    Setting aside whether Trooper Parks seized Amber,2 Fagre

       "must show that the defendant officer employed force that was

       unreasonable under the circumstances."            Kenney v. Floyd, 700 F.3d

       604, 609 (1st Cir. 2012) (quoting Jennings v. Jones, 499 F.3d 2,

       11   (1st    Cir.    2007)).      We    assess   reasonableness     "from     the

       perspective of a reasonable officer on the scene, rather than with



             2   In Landol-Rivera v. Cruz Cosme, 906 F.2d 791 (1st Cir.
       1990), we held that a hostage was not "seized" within the meaning
       of the Fourth Amendment when a police officer shot the hostage
       while firing into a car containing both the hostage and a fleeing
       suspect. Id. at 795 ("A police officer's deliberate decision to
       shoot at a car containing a robber and a hostage for the purpose
       of stopping the robber's flight does not result in the sort of
       willful detention of the hostage that the Fourth Amendment was
       designed to govern."). Fagre argues that Brendlin v. California,
       551 U.S. 249 (2007), requires us to revisit our holding in Landol-
       Rivera because Brendlin says that when a police officer
       intentionally stops a vehicle, the officer subjects all of the
       vehicle's occupants to a Fourth Amendment seizure.     See id. at
       255-57.    Because we hold that Trooper Parks's actions were
       objectively reasonable, we do not need to reach this issue.


                                              - 11 -
Case: 20-1343   Document: 00117692147
      Case 1:19-cv-00083-LEW            Page:
                              Document 59     1201/13/21
                                           Filed   Date Filed:
                                                         Page01/13/2021   Entry#:ID:
                                                               12 of 18 PageID       6394500
                                                                                   706



       the 20/20 vision of hindsight" and account "for the fact that

       police officers are often forced to make split-second judgments

       -- in circumstances that are tense, uncertain, and rapidly evolving

       -- about the amount of force that is necessary in a particular

       situation."    Id. (quoting Graham v. Connor, 490 U.S. 386, 396-97

       (1989)). The standard is objective and fact specific. See Graham,

       490 U.S. at 397 ("[T]he question is whether the officers' actions

       are   'objectively     reasonable'     in   light    of    the   facts    and

       circumstances confronting them, without regard to their underlying

       intent or motivation.").

                   We first note that, based on the facts alleged and

       admitted by Fagre, no reasonable jury could conclude that Trooper

       Parks knew or should have known that Amber was in the car when he

       fired into the Durango. Trooper Parks had seen Chief Brown talking

       to Amber, who was in the Durango, when he first arrived at the

       scene. He then left to conduct safety checks on nearby residences.

       Seventeen minutes passed before Trooper Parks returned to the

       scene.     In that time, he received no information indicating that

       Amber was still in the Durango.       And when he returned to the scene,

       much had changed.        Before, Trooper Parks had seen two police

       cars -- Sgt. Estes's cruiser and Chief Brown's vehicle -- near the

       Durango.    Amber was with Sgt. Estes and Chief Brown.           Now, he saw

       only the Durango and heard what appeared to be a shootout between

       the suspect and the police.        He saw no police cars, did not see


                                          - 12 -
Case: 20-1343   Document: 00117692147
      Case 1:19-cv-00083-LEW            Page:
                              Document 59     1301/13/21
                                           Filed   Date Filed:
                                                         Page01/13/2021   Entry#:ID:
                                                               13 of 18 PageID       6394500
                                                                                   707



       Amber, and could have believed that Amber had been taken away in

       one of the police vehicles.

                   Trooper Parks's observations prior to him defending

       himself by shooting at the driver confirmed his belief that Amber

       was not in the Durango.        After he climbed onto the snowbank, he

       looked directly through the windshield into the Durango as it sped

       toward him and saw only the driver.         It is undisputed that he did

       not see Amber in the passenger seat and that the passenger seat

       appeared to be empty.3       As other evidence showed, Trooper Parks

       did not and could not see Amber because she was slumped out of

       sight rather than sitting upright in the passenger seat.              As the

       Durango sped toward Trooper Parks, Chief Brown had fired into it

       and likely would have hit Amber if she had been sitting upright.

       The path of Trooper Parks's bullet through Amber's body also

       indicated that she had not been sitting upright in the Durango.

       Indeed, when her body was found, her head was tucked under the

       driver's arm.     Based on what Trooper Parks saw, he did not know

       and nothing in the record indicates he should have known that Amber

       had been in the Durango when he fired at the driver.

                   Fagre argues that Trooper Parks's use of force was

       unreasonable because Trooper Parks was not in imminent danger.


             3   Although below Fagre denied Amber was not in the front
       seat of the vehicle, she notably did not dispute Trooper Parks's
       statement that he could not see Amber in the passenger seat from
       his position on the snowbank.


                                          - 13 -
Case: 20-1343   Document: 00117692147
      Case 1:19-cv-00083-LEW            Page:
                              Document 59     1401/13/21
                                           Filed   Date Filed:
                                                         Page01/13/2021   Entry#:ID:
                                                               14 of 18 PageID       6394500
                                                                                   708



       She says that the driver, the Durango, and Amber posed no threat

       to anyone when Trooper Parks fired into the Durango.

                   "[T]he use of deadly force is constitutional only if, at

       a minimum, a suspect poses an immediate threat to police officers

       or civilians."     Conlogue v. Hamilton, 906 F.3d 150, 156 (1st Cir.

       2018) (quoting Jarrett v. Town of Yarmouth, 331 F.3d 140, 149 (1st

       Cir. 2003) (per curiam)).4      No reasonable jury could conclude that

       it was unreasonable for Trooper Parks to believe that the driver

       posed an immediate threat.         When Trooper Parks fired into the

       Durango, the suspect was attempting to ram Trooper Parks and his

       cruiser at full speed.       See McGrath v. Tavares, 757 F.3d 20, 28

       (1st Cir. 2014) ("The choices were to shoot or risk being run over.

       . . . A reasonable officer in this situation could reasonably

       believe he was facing a threat of serious physical harm, if not

       death."); see also Mitchell v. Miller, 790 F.3d 73, 80 (1st Cir.

       2015) ("[T]he test is not whether a person was actually directly

       in the path of the car, but whether it was reasonable for [the

       officer] to believe -- at the point when events were rapidly

       unfolding -- that someone was at risk of serious physical harm.").

       That Trooper Parks climbed a snowbank did not remove the oncoming

       danger to him from the Durango or from his own cruiser once rammed



             4   If feasible, the suspect must also be warned before
       deadly force is used. Conlogue, 906 F.3d at 156. Fagre admits
       that a warning was infeasible.


                                          - 14 -
Case: 20-1343   Document: 00117692147
      Case 1:19-cv-00083-LEW            Page:
                              Document 59     1501/13/21
                                           Filed   Date Filed:
                                                         Page01/13/2021   Entry#:ID:
                                                               15 of 18 PageID       6394500
                                                                                   709



       by the Durango.     The Durango passed within a few feet of Trooper

       Parks before hitting his police cruiser.           It was travelling fast

       enough that, when it did hit his cruiser, the Durango pushed it

       fifty feet down the road.          Had the driver changed course even

       slightly, he could have rammed into Trooper Parks instead of the

       police cruiser or rammed the police cruiser into the snowbank where

       Trooper Parks was.     Fagre's argument that Trooper Parks was not in

       immediate danger because the Durango did not hit him and appeared

       to turn slightly away from him before hitting the cruiser is not

       persuasive.    It relies on the "20/20 vision of hindsight," not the

       "perspective of a reasonable officer on the scene."             Graham, 490

       U.S. at 396.

                   Trooper Parks also knew that the suspect had a gun.           The

       driver, who had, moments earlier, fired his gun at another police

       officer and was now accelerating at full speed toward Trooper

       Parks, could have shot at Trooper Parks from the Durango.                 The

       Durango came close enough to Trooper Parks for the armed driver to

       pose an immediate threat. In the aftermath of the crash, the armed

       driver would also pose a risk to Trooper Parks or other officers

       at the scene. No reasonable jury could have concluded that Trooper

       Parks did not reasonably believe his life was in danger.               There

       was no Fourth Amendment violation and summary judgment on Fagre's

       § 1983 claim was warranted.




                                          - 15 -
Case: 20-1343   Document: 00117692147
      Case 1:19-cv-00083-LEW            Page:
                              Document 59     1601/13/21
                                           Filed   Date Filed:
                                                         Page01/13/2021   Entry#:ID:
                                                               16 of 18 PageID       6394500
                                                                                   710



                   Trooper Parks was also entitled to qualified immunity.

       "Government officials sued in their individual capacities are

       immune from damages claims unless '(1) they violated a federal

       statutory or constitutional right, and (2) the unlawfulness of

       their conduct was "clearly established at the time."'"            Irish, 979

       F.3d at 76 (quoting District of Columbia v. Wesby, 138 S. Ct. 577,

       589 (2018)). The "clearly established" prong of qualified immunity

       involves two inquiries.       It first "asks whether the precedent is

       'clear enough that every reasonable official would interpret it to

       establish the particular rule the plaintiff seeks to apply.'" Id.

       (quoting Wesby, 138 S. Ct. at 590).         Next, it asks "whether '[t]he

       rule's contours [were] so well defined that it is clear to a

       reasonable officer that his conduct was unlawful in the situation

       he confronted.'"      Id. (alterations in original) (quoting Wesby,

       138 S. Ct. at 590).

                   Trooper Parks did not violate a federal statutory or

       constitutional right.      Further, on these facts, we cannot say that

       every reasonable officer would have concluded that his life was

       not in danger.       The Supreme Court has "stressed the need to

       identify a case where an officer acting under similar circumstances

       was held to have violated the Fourth Amendment." City of Escondido

       v. Emmons, 139 S. Ct. 500, 504 (2019) (quoting Wesby, 138 S. Ct.

       at 590).     The case law does not clearly establish that it is

       unreasonable for an officer to conclude his life is in danger and


                                          - 16 -
Case: 20-1343   Document: 00117692147
      Case 1:19-cv-00083-LEW            Page:
                              Document 59     1701/13/21
                                           Filed   Date Filed:
                                                         Page01/13/2021   Entry#:ID:
                                                               17 of 18 PageID       6394500
                                                                                   711



       to use potentially deadly force under circumstances like these.

       Cf. Mitchell, 790 F.3d at 76, 79-80 (holding that it was not

       clearly established that an officer violated the Fourth Amendment

       when he fired into a car that could have run him over); McGrath,

       757 F.3d at 28 (holding there was no Fourth Amendment violation

       when an officer fired into a car that could have run him over).

       B.   State Claims

                    Fagre also argues that the district court erred by

       granting summary judgment on her state law claims.

                    On Fagre's MCRA § 4682 claim, "Article I, section 5 of

       the Maine Constitution provides protections that are coextensive

       with the Fourth Amendment."         Martin, 120 A.3d at 118 n.2; Clifford

       v. MaineGeneral Med. Ctr., 91 A.3d 567, 587 n.21 (Me. 2014).                 As

       we   have   described,    there    was   no   Fourth   Amendment     violation.

       Summary judgment on Fagre's § 4682 claim was proper.

                    On Fagre's negligence and wrongful death claims, Trooper

       Parks argues that he is entitled to immunity under the MTCA's

       discretionary     function    exception.        See    Me.   Stat.    tit.   14,

       § 8111(1)(C).      This exception grants employees of governmental

       entities "absolute[] immun[ity] from personal civil liability"

       when they are "[p]erforming . . . any discretionary function or

       duty."      Id. § 8111(1).        A police officer's use of force is a

       discretionary act.       See Roy v. Inhabitants of City of Lewiston, 42

       F.3d 691, 696 (1st Cir. 1994) ("Maine case law has construed [the


                                           - 17 -
Case: 20-1343   Document: 00117692147
      Case 1:19-cv-00083-LEW            Page:
                              Document 59     1801/13/21
                                           Filed   Date Filed:
                                                         Page01/13/2021   Entry#:ID:
                                                               18 of 18 PageID       6394500
                                                                                   712



       MTCA] to apply to claims of excessive force." (citing Leach v.

       Betters, 599 A.2d 424, 426 (Me. 1991))).          "Officers whose actions

       are   '"objectively     reasonable"     in   light    of   the   facts    and

       circumstances confronting them,' are not acting beyond the scope

       of their discretion and are immune under the [MTCA]."            Richards v.

       Town of Eliot, 780 A.2d 281, 292 (Me. 2001) (citation omitted)

       (quoting Graham, 490 U.S. at 396).           Because no reasonable jury

       could find that Trooper Parks's actions were not objectively

       reasonable, he is entitled to immunity under the MTCA.

                                            IV.

                   Affirmed.




                                          - 18 -
